DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, from claim 6, a portion of the second gantry is located within a first bore defined by the first gantry and from claims 14-16 the third gantry must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8,9, and 11-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kuduvalli (US20120035470A1).
Regarding claim 1, Kuduvalli discloses a medical system (Abstract “Systems, methods, and related computer program products for image-guided radiation treatment (IGRT)”), comprising a first medical device mounted on a first gantry , the first medical device being configured to perform a first operation on a first region of an object (Figure 2A. kV imaging "213", a second ring member “218”); and a second medical device mounted on a second gantry, the second medical device being configured to perform a second operation on a second region of the object (Figure 2A. Radiation treatment head "206", first ring member “216”), wherein the second gantry rotates relative to the first gantry (Figure 2B. Paragraph [0038] "According to a preferred embodiment, the gantry frame 202 further includes a second ring member 218 that is rotatable around the central axis 235 independently of the first ring member,"); and the first region at least partially overlaps the second region (Figure 4. treatment center "222").

    PNG
    media_image1.png
    415
    606
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    533
    534
    media_image2.png
    Greyscale

Regarding claim 2, Kuduvalli discloses the first medical device is an imaging device, and the first operation includes an imaging operation (Figure 2A. kV imaging "213").
Regarding claim 3, Kuduvalli discloses the second medical device is a treatment device, and the second operation includes a treatment operation (Figure 2A. Radiation treatment head "206").
Regarding claim 4, Kuduvalli discloses the treatment device is a linear accelerator (Paragraph [0007] "the therapeutic source is a linear accelerator (LINAC) producing therapeutic radiation (which can be termed an "MV source")).
Regarding claim 5, Kuduvalli discloses, in another embodiment, the second medical device is a second imaging device, and the second operation includes a second imaging operation (Figure 18B, CT imaging system “1851”, In this embodiment the CT system can be the second medical device mounted on a gantry (one familiar with the art would know a CT system involves an X-ray source and a detector on a gantry). The CT system would image the same target region as the first gantry image system. There is no limitation in the claim that these must occur at the same time).

    PNG
    media_image3.png
    390
    557
    media_image3.png
    Greyscale


Regarding claim 8, Kuduvalli discloses the first gantry is a ring gantry, and at least a portion of the first gantry is located within a second bore defined by the second gantry (Figure 2A. kV imaging "213", a second ring member “218”, Examiner interpreted the second ring member as the first gantry).
Regarding claim 9, Kuduvalli discloses the first gantry rotates relative to the second gantry, the first gantry rotating around a central axis of the first gantry or a diameter of the first gantry (Figure 2B).

    PNG
    media_image4.png
    380
    458
    media_image4.png
    Greyscale

Regarding claims 11 and 12, Kuduvalli discloses the first gantry and the second gantry are concentric, an isocenter of the first gantry coinciding with an isocenter of the second gantry and the first gantry and the second gantry are coaxial, the first gantry sharing a same axis with the second gantry (Figure 2A, see above and Figure 2B, see above).
Regarding claim 13, Kuduvalli discloses at least a portion of the first gantry is configured to be positioned within a second bore defined by the second gantry by rotating the first gantry (Figure 2A, see above and Figure 2B, see above, the first gantry is positioned within a second bore at all time regardless of the rotation of the first gantry. There are no limitations on the direction of the rotation.).
Regarding claim 14, Kuduvalli discloses comprising a third medical device mounted on a third gantry (Figure 18B.  high resolution collimated CT imaging apparatus "1851", see above), wherein the third medical device is configured to perform a third operation on a third region of the object (Paragraph [0056] "Operating the IGRT apparatus 1800 can comprise translating the patient through the central bore 1820 while operating the CT imaging apparatus 1851 to acquire at least one high resolution three dimensional CT image of the body part to be treated,), the third gantry rotates relative to the second gantry (Paragraph [0056] "wherein the CT imaging apparatus 1851 shares a same central axis of rotation 1835 with the ring member 1816"), and the third region at least partially overlaps the second region (Paragraph [0056] "Operating the IGRT apparatus 1800 can comprise translating the patient through the central bore 1820 while operating the CT imaging apparatus 1851 to acquire at least one high resolution three dimensional CT image of the body part to be treated, and then subsequently using information derived from the at least one high resolution three-dimensional CT image to properly position the patient into a treatment position and/or to guide the application of treatment radiation to the body part during the treatment fraction.).
Regarding claim 15, Kuduvalli discloses the third medical device is a third imaging device, and the third operation includes a third imaging operation (Figure 18B.  high resolution collimated CT imaging apparatus "1851").
Regarding claim 16, Kuduvalli discloses the first region, the second region, and the third region share a same overlapped region (Paragraph [0056] "Operating the IGRT apparatus 1800 can comprise translating the patient through the central bore 1820 while operating the CT imaging apparatus 1851 to acquire at least one high resolution three dimensional CT image of the body part to be treated, and then subsequently using information derived from the at least one high resolution three-dimensional CT image to properly position the patient into a treatment position and/or to guide the application of treatment radiation to the body part during the treatment fraction.” The first region, second region and third region are the body part to be treated. The limitations do not suggest all three operations must occur simultaneous.).
Regarding claim 17, Kuduvalli discloses a support on which the second gantry is mounted, and the second gantry rotates relative to the support (Figure 2A, gantry frame “202”, see above. Second gantry rotates internal to the gantry frame).
Regarding claim 18, Kuduvalli discloses a method for using a medical system (Abstract “Systems, methods, and related computer program products for image-guided radiation treatment (IGRT)”) including a first medical device and a second medical device, implemented on a computing device including at least one processor and at least one storage device (Paragraph [0044] “Methods of image guided radiation treatment in accordance with one or more of the preferred embodiments may be implemented in machine readable code(i.e., software or computer program product) and performed on computer systems such as, but not limited to, the computer system 449, wherein a central processing unit (CPU) 451 including a microprocessor 452, random access memory 453, and nonvolatile memory 454 (e.g., electromechanical hard drive, solid state drive) is operated in conjunction with various input/output devices, such as a display monitor 455, a mouse 461, a keyboard 463, and other I/O devices 456 capable of reading and writing data and instructions from machine readable media 458 such as tape, compact disk (CD), digital versatile disk (DVD), blu-ray disk (BD), and so forth.”), wherein the first medical device is configured to perform a first operation (Paragraph [0032] “One or more imaging (kV) radiation sources 110 selectively emit relatively low-energy x-ray imaging radiation under the control of kV radiation controller”) on a first region of an object (Figure 4, treatment center “222”)  and the second medical device is configured to perform a second operation (Paragraph [0032] “The MV source 108 applies the treatment radiation under the control of a system controller 114, and more particularly a treatment radiation control subsystem 128 thereof.”) on a second region of the object (Figure 4, treatment center “222”, first and second region are the same), the method comprising causing a second gantry on which the second medical device is mounted to rotate relative to a first gantry on which the first medical device is mounted such that the second region at least partially overlaps the first region (Figure 1, System Controller “114” Figure 2B (rotation of gantries)); and causing the first medical device to perform the first operation and the second medical device to perform the second operation synchronously (Claim 21, “operating the IGRT apparatus to apply non-coplanar radiation treatment to the body part during a treatment fraction,” Claim 26, “operating the imaging system to acquire a plurality of intrafraction images of the body part during the treatment fraction;”).
Regarding claim 19, Kuduvalli discloses the first medical device is an imaging device and the second medical device is a treatment device (Figure 2A. kV imaging "213", Radiation treatment head "206").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuduvalli (US20120035470A1) as applied to claim 1 above, and further in view of Maolinbay (US20200016432A1).
Regarding claim 6, Kuduvalli discloses the second gantry is a second ring gantry (Figure 2A, first ring member “216”, discloses supra) but does not disclose that a portion of the second gantry is located within a first bore defined by the first gantry. The examiner is not sure what prevents the switching of the rings besides the naming convention and the only discernable difference is that the first gantry has the imaging device and the second gantry has the radiation device. Maolinbay discloses “In some variations, the radiation therapy system may comprise a first ring gantry and a second ring gantry, where the imaging system is located on the first ring gantry and the therapeutic radiation source is located on the second ring gantry. The first and second ring gantries may be concentric (i.e., the second ring gantry is nested within the first ring gantry), or the first ring gantry and the second ring gantry may be located adjacent to each other.” in Paragraph [0024]. As there is no physical limitation to Kuduvalli switching the first and second gantries and Maolinbay has previously disclosed such embodiment, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kuduvalli, with moving the second gantry into the bore of the first gantry as taught by Maolinbay, since such a modification would provide the predictable results of an alternate plausible embodiment.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuduvalli. 
Regarding claim 10, Kuduvalli does not explicitly state the first gantry is movably connected to the second gantry. However, those skilled in the art would recognize the first and second gantry share the same gantry frame and therefore are inherently mechanically connected via said gantry frame. It is also recognized the first gantry is moveable connected to the gantry frame, allowing the rotational motion required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,395,928 B2. The instant claims and the patented claims are reproduced below with differences underlined. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Patented US11,395,928B2 Claim
Instant Claim
1. A radiation system, comprising:
a treatment assembly including a first radiation source configured to deliver a treatment beam, the treatment assembly having a treatment region relating to an object;

a first gantry supporting the first radiation source, wherein the first radiation source is located within a bore defined by the first gantry and mounted on an inner side of the first gantry;

an imaging assembly including a second radiation source and a radiation detector, the second radiation source being configured to deliver an imaging beam, and the radiation detector being configured to detect at least a portion of the imaging beam, the imaging assembly having an imaging region relating to the object; and

a second gantry supporting the second radiation source and the radiation detector, wherein the second gantry is located within the first gantry;

wherein the first radiation source is rotatable in a first plane, the second radiation source is rotatable in a second plane different from the first plane, such that the treatment region and the imaging region at least partially overlap.

1. A medical system, comprising:
a first medical device mounted on a first gantry, the first medical device being configured to perform a first operation on a first region of an object;

and a second medical device mounted on a second gantry, the second medical device being configured to perform a second operation on a second region of the object, wherein the second gantry rotates relative to the first gantry; 

and the first region at least partially overlaps the second region.

2. The medical system of claim 1, wherein the first medical device is an imaging device, and the first operation includes an imaging operation.

3. The medical system of claim 1, wherein the second medical device is a treatment device, and the second operation includes a treatment operation.


Regarding the differences in the claims,  the instant claims 1-3 are written in a broad manner so that the noted differences of US11,395,928B2 “a first radiation source”, “wherein the first radiation source is located within a bore defined by the first gantry and mounted on an inner side of the first gantry”, “a second radiation source and a radiation detector, the second radiation source”, “and the radiation detector being configured to detect at least a portion of the imaging beam,”, “and the radiation detector, wherein the second gantry is located within the first gantry;” still read on the instant claims. A medical system (a radiation system) that has an imaging device mounted on a first gantry (a second gantry supporting the second radiation source which is the imaging assembly) who’s operation includes imaging operation (being configured to deliver an imaging beam) and a treatment device (a treatment assembly) mounted on a second gantry (a first gantry supporting the first radiation source) who’s operation includes a treatment operation (configured to deliver a treatment beam), where in each operation has a specific region, first and second region (a treatment region relating to an object and an imaging region relating to the object) where the first and second region overlap (such that the treatment region and the imaging region at least partially overlap). It should be noted that the second gantry rotates relative to the first gantry (wherein the first radiation source is rotatable in a first plane, the second radiation source is rotatable in a second plane different from the first plane,).
Following the rationale In re Goodman, where an applicant has been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting and appropriate terminal disclaimer, Therefore, as elaborated above, instant claims 1-3 are not patentable distinct from claim 1 of US11,395,928B2. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Graf (US20040024300A1), Wollenweber (US20050267348A1), Pelizzari (US20060113482A1), Ghelmansarai (US20070025513A1), Petterson (US20190366125A1), and Filiberti (US20110080990A1) feature two gantry systems with various embodiments that would anticipate or be obvious over the instant claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791